            Case 3:14-cr-00175-WHA Document 1357 Filed 03/22/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       ADMINISTRATIVE MOTION OF
21                                                 PACIFIC GAS AND ELECTRIC
                                                   COMPANY TO FILE UNDER SEAL
22          v.                                     PORTIONS OF FURTHER RESPONSE
                                                   IN ADVANCE OF MARCH 23, 2021
23                                                 HEARING
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.       Judge: Hon. William Alsup
25

26

27

28      ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
             PORTIONS OF FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                   Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1357 Filed 03/22/21 Page 2 of 3




 1                  Pursuant to Criminal Local Rule 56-1, Pacific Gas and Electric Company

 2   (“PG&E”) respectfully submits this Administrative Motion to File Under Seal (the

 3   “Administrative Motion”).

 4                  PG&E makes the following statement in support of its Administrative Motion:

 5                  1. Counsel for PG&E has reviewed and complied with Civil Local Rule 79-5 and

 6   Criminal Local Rule 56-1, which require that if a document or portion thereof is sealable,

 7   counsel seeking to file the document or portion of the document under seal must file and serve an

 8   administrative motion for a sealing order, accompanied by a declaration establishing that the

 9   materials are sealable.

10                  2. PG&E seeks to submit under seal redacted portions of Exhibits 1 and 2 to the

11   Declaration of Kate Dyer in Support of PG&E’s Administrative Motion to File Under Seal (the

12   “Dyer Declaration”), which correspond to Exhibits A and C to PG&E’s March 22, 2021 Further

13   Response in Advance of March 23, 2021 Hearing, respectively. Specifically, PG&E seeks to

14   redact for safety reasons the names, addresses and contact information of the PG&E employees

15   and contractors identified in these documents. PG&E further seeks to redact the names,

16   addresses and contact information of PG&E customers in these documents.

17                  3. Criminal Local Rule 56-1 provides that a sealing order may issue where

18   information, if made available to the public, would compromise the safety of a person. See

19   Criminal Local Rule 56-1(b) and Commentary.

20                  4. PG&E believes that the safety of the PG&E employees, contractors and their

21   family members could be compromised if their names, job titles, and roles are made publicly

22   available as part of the PG&E Response.

23                  5. As set forth in the Dyer Declaration, PG&E has observed a dramatic increase

24   in the number of workplace violence events from customers towards employees, including

25   during PSPS events. In addition, PG&E executives who have spoken publicly on behalf of

26   PG&E with respect to its wildfire mitigation efforts have received death threats.

27
                                                2
28      ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
             PORTIONS OF FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                   Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1357 Filed 03/22/21 Page 3 of 3




 1                  6. State regulations also limit public disclosure of PG&E customers’ personal

 2   information, including their names, addresses and contact information. See, e.g., Cal. Civ. Code

 3   §§ 1798, et seq. (regulating collection, maintenance and dissemination of personal information

 4   by state agencies); Cal. Gov’t Code § 6255 (authorizing state agencies to withhold records from

 5   disclosure under California Public Records Act where “on the facts of the particular case, the

 6   public interest served by not disclosing the record clearly outweighs the public interest served by

 7   disclosure of the record”); CPUC Decision No. 14-05-016 (May 5, 2014) at 33-34 (requiring

 8   PG&E customer usage data to be made publicly available only in an aggregated, anonymized

 9   manner).

10                  7. PG&E seeks to redact the names, addresses and contact information of its

11   customers from the publicly filed version of the Further Response in Advance of March 23, 2021

12   Hearing to maintain consistency with these state regulations and to maintain its customers’

13   privacy.

14
     Dated: March 22, 2021                                  Respectfully Submitted,
15                                                          JENNER & BLOCK LLP
                                                            Reid J. Schar (pro hac vice)
16

17                                                          CRAVATH, SWAINE & MOORE LLP
                                                            Kevin J. Orsini (pro hac vice)
18
                                                            CLARENCE DYER & COHEN LLP
19

20
                                                  By:       ______________________________
21                                                           Kate Dyer (Bar No. 171891)

22                                                          Attorneys for Defendant PACIFIC GAS
                                                            AND ELECTRIC COMPANY
23

24

25

26

27
                                                3
28      ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
             PORTIONS OF FURTHER RESPONSE IN ADVANCE OF MARCH 23, 2021 HEARING
                                   Case No. 14-CR-00175-WHA
